                  Case 15-30207-LMI    Doc 79   Filed 03/11/19      Page 1 of 1




      ORDERED in the Southern District of Florida on March 10, 2019.




                                           Laurel M. Isicoff
                                           Chief United States Bankruptcy Judge



                             UNITED STATES BANKRUPTCY COURT
_____________________________________________________________________________
                            SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

      IN RE:                                                      CASE NO: 15-30207-BKC-LMI
      DEAN A. HAWKINS

                        DEBTOR(S).
      __________________________ /

       Order Granting Trustee's Ex-Parte Motion to Amend the Order Granting
        Motion To Modify Plan And Approving Fifth Modified Chapter 13 Plan
                         dated January 10, 2019 (DE #73)

      THIS CASE came on before the Court ex-parte, it is ORDERED as follows:
           1.   The Ex-parte Motion to Amend the Order Granting Motion To
                Modify Plan And Approving Fifth Modified Chapter 13 Plan
                dated January 10,2019 is granted.
           2.   The Order Granting Motion To Modify Plan And Approving Fifth
                Modified Chapter 13 Plan shall be amended so that all
                references in said Order to the Fifth Modified Chapter 13
                Plan shall be changed to reference the "Sixth Modified"
                Chapter 13 Plan.
           3.   All other provisions of said order shall remain in full
                force and effect.
                                                ###
      PREPARED BY:
      NANCY K. NEIDICH, ESQUIRE, STANDING CHAPTER 13 TRUSTEE,
      P.O. BOX 279806, MIRAMAR, FL 33027-9806
      NANCY K. NEIDICH, ESQUIRE is directed to mail a conformed copy of this
      Order to all creditors and interested parties immediately upon receipt
      thereof.
